 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA
 7

 8    UNITED STATES OF AMERICA,                          NO. CR. S-17-00223 KJM
 9                       Plaintiff,
10            v.                                         TRIAL CONFIRMATION ORDER
11    DAVID SUN,
12                       Defendant.
13

14          The trial in the above-captioned case, scheduled to commence on September 3, 2019, at

15   9:00 a.m., was confirmed at the trial confirmation hearing held on July 8, 2019. In preparation

16   for the upcoming trial, the court hereby ORDERS:

17          I.      TRIAL BRIEFS AND STATEMENT OF THE CASE

18          No later than August 26, 2019, the parties may file trial briefs and the government shall

19   file a statement of the case with the court. In their trial briefs, the parties shall include a summary

20   of points of law, including reasonably anticipated disputes concerning admissibility of evidence,

21   legal arguments, any other information the parties believe is relevant, and citations of authority in

22   support thereof. In lieu of a statement of the case, the parties may file a joint proposed jury

23   instruction that can be read to the jury in advance of voir dire that explains the nature of the case.

24          II.     PROPOSED JURY INSTRUCTIONS

25          Counsel are informed that the court has prepared a standard set of standard jury

26   instructions. In general, they cover all aspects of the trial except those relating to the charges

27   contained in the charging document. Accordingly, counsel need not prepare instructions

28   concerning matters within the scope of the prepared instructions. A copy of the prepared
                                                         1
 1   instructions has been provided to the parties following the trial confirmation hearing. Counsel are
 2   further directed that their specific proposed jury instructions shall be filed no later than August
 3   26, 2019. As to any instructions counsel desire to offer, the proposing party shall also submit a
 4   sanitized copy in Microsoft Word format via email to: kjmorders@caed.uscourts.gov.
 5           III.   PROPOSED VOIR DIRE QUESTIONS AND VERDICT FORM
 6           The parties may file proposed voir dire questions no later than August 26, 2019. In
 7   addition, the government shall file a proposed verdict form. Any proposed voir dire questions
 8   and the proposed verdict form shall also be submitted in Microsoft Word format via email to:
 9   kjmorders@caed.uscourts.gov.
10           IV.    MOTIONS IN LIMINE
11           The parties shall file with the court motions in limine, if any, no later than August 13,
12   2019. The parties are required to meet and confer before filing a motion to determine if
13   agreement can be reached or the scope of a motion narrowed before filing. Any motion filed
14   shall contain a plain, concise summary of any reasonably anticipated disputes concerning
15   admissibility of evidence, including but not limited to, live and deposition testimony, physical
16   and demonstrative evidence and the use of special technology at trial, including computer
17   animation, video discs, and other technology. Any opposition briefs to the motions in limine
18   shall be filed no later than August 20, 2019. The court will advise the parties which motions it
19   will resolve before trial after argument on August 26, 2019 at 9:00 a.m.
20           V.     EXHIBIT LIST AND WITNESS LIST
21           The government shall, and the defendant may, file exhibit and witness lists no later than
22   August 26, 2019. Exhibit lists shall also be submitted in Microsoft Word format via email to:
23   kjmorders@caed.uscourts.gov.
24           All exhibits should be pre-marked with exhibit stickers provided by the court. The
25   government’s exhibits shall be numbered. Should the defendant elect to introduce exhibits at
26   trial, such exhibits shall be designated by alphabetical letter. The parties may obtain exhibit
27   stickers by contacting the clerk’s office at (916) 930-4000.
28   /////
                                                        2
 1          VI. MISCELLANEOUS
 2          Counsel also is referred to the additional information available in the standing orders
 3   available online at the judge’s homepage.
 4   DATED: July 10, 2019.
 5

 6
                                                       UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
